SUMMARY ORDER
Defendant-appellant appeals from a judgment of conviction in the District Court, sentencing him principally to 60-months’ incarceration following a guilty plea to illegal reentry in violation of 8 U.S.C. § 1326. We assume the parties’ familiarity with the facts and procedural history of the case.
Defendant-appellant’s argument that the District Court violated his Fifth and Sixth Amendment rights by considering his criminal history and previous illegal reentries for sentencing purposes is without merit. See United States v. Sheikh, 433 F.3d 905, 905-06 (2d Cir.2006); United States v. Crosby, 397 F.3d 103, 112 (2d Cir.2005). It is unclear whether defendant-appellant also argues that the sentence was otherwise procedurally or substantively unreasonable. See Crosby, 397 F.3d at 114-15. Assuming he does further dispute the reasonableness of his sentence on appeal, we conclude that the District Court made no procedural error and that the sentence is not unreasonably long. *70The judgment of the District Court is AFFIRMED.